Citation Nr: 1002266	
Decision Date: 01/14/10    Archive Date: 01/22/10

DOCKET NO.  06-34 221A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to a rating for a cervical spine disability 
higher than 10 percent before March 13, 2007, and a rating 
higher than 20 percent thereafter. 

2.  Entitlement to a rating higher than 10 percent for left 
knee chondromalacia.

3.  Entitlement to a rating higher than 10 percent for right 
knee chondromalacia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
July 1972 to September 1992.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal of a rating decision in May 2004 of a 
Department of Veterans Affairs (VA) Regional Office (RO).  
While on appeal, in a rating decision in December 2007, the 
RO increased the rating for the cervical spine disability to 
20 percent, effective March 2007.  

The Veteran did not perfect an appeal of the claim for 
increase for hypertension and the application to reopen the 
claims of service connection for bilateral hearing loss and 
low back pain.    

In August 2008, the Veteran withdrew from the appeal the 
claim of service connection for hyperlipidemia.  


FINDINGS OF FACT

1.  Before July 20, 2006, the cervical spine disability was 
characterized by pain and stiffness with a cervical fusion 
from C3 to C6; limitation of flexion to 30 degrees with 
combined range of motion limited to 170 or less without 
incapacitating episodes or abnormal spinal contour.

2.  From July 20, 2006, the cervical spine disability was 
characterized by a combined range of motion limited to 135 
degrees; neither flexion limited to less than 15 degrees nor 
incapacitating episodes have been shown.

3.  Throughout the appeals period, left knee chondromalacia 
has been characterized arthritis by X-ray without limitation 
of flexion or extension or instability. 

4.  Throughout the appeals period, right knee chondromalacia 
has been characterized by arthritis by X-ray without 
limitation of flexion or extension or instability.


CONCLUSIONS OF LAW

1.  Before July 20, 2006, the criteria for a disability 
rating higher than 10 percent for the cervical spine 
disability were not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, § 4.71a, 
Diagnostic Codes 5237, 5243 (2009).

2.  From July 20, 2006, the criteria for a 20 percent 
disability rating for the cervical spine disability have been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. 
§§ 4.7, 4.40, 4.45, 4.59, § 4.71a, Diagnostic Codes 5237, 
5243 (2009). 

3.  The criteria for a rating higher than 10 percent for left 
knee chondromalacia are not met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5257, 5260, 5261 (2009).

4.  The criteria for a rating higher than 10 percent for 
right knee chondromalacia are not met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5257, 5260, 5261 (2009).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  



Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type Two, and Type Three, respectively.  Shinseki v. Sanders, 
129 S. Ct. 1696 (April 21, 2009).  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on 
employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring 
generic claim-specific notice and rejecting Veteran-specific 
notice as to effect on daily life and as to the assigned or a 
cross-referenced Diagnostic Code under which the disability 
is rated).  

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre- and post- adjudication VCAA notice by 
letters dated in August 2003 and in October 2006.  The notice 
included the type of evidence needed to substantiate the 
claims for increase, namely, evidence that the disabilities 
had increased in severity and the effect that worsening has 
on the Veteran's employment.  

Additionally, the Veteran was notified that VA would obtain 
VA records and records of other Federal agencies, and that he 
could submit other records not in the custody of a Federal 
agency, such as private medical records.  The notice included 
the provisions for the effective date of a claim and for the 
degree of disability assignable for the claim.  

As for content of the VCAA notice, the documents complied 
with the specificity requirements of Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (identifying evidence to substantiate 
a claim and the relative duties of VA and the claimant to 
obtain evidence); of Charles v. Principi, 16 Vet. App. 370 
(2002) (identifying the document that satisfies VCAA notice); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (to the extent 
of pre-adjudication notice); of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) (notice of the elements of the claim); and of 
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) 
(evidence demonstrating a worsening or increase in severity 
of the disability and the effect that worsening has on 
employment).  

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
RO provided content-complying VCAA notice the claim was 
readjudicated, as evidenced by the supplemental statement of 
the case in December 2007.  Mayfield v. Nicholson, 499 F.3d 
1317 (Fed. Cir. 2007) (Timing error cured by adequate VCAA 
notice and subsequent readjudication without resorting to 
prejudicial error analysis.).
 
Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained the service 
treatment records as well as VA and private medical records.  
The Veteran has not identified any additional pertinent 
records for the RO to obtain on his behalf.  

The Veteran was afforded VA examinations in September 2003 
and March 2007 in relation to his increased rating claims.  

As the Veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records 
to obtain, the Board concludes that no further assistance to 
the Veteran in developing the facts pertinent to the claims 
is required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Rating Principles

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule).  38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an 
initial rating case or not.  Fenderson v. West, 12 Vet. App. 
119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 510 
(2007).  Here, the RO has afforded a staged rating for the 
Veteran's cervical spine disability.



A disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.  

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity, or atrophy of disuse.  38 C.F.R. § 4.45. 

Also with any form of arthritis, painful motion is factor to 
be considered.  38 C.F.R. § 4.59. 

Cervical Spine

Rating Criteria

Disabilities of the spine are rated under the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher rating.  Ratings under the General Rating Formula for 
Diseases and Injuries of the Spine are made with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  



Under the General Rating Formula for Diseases and Injuries of 
the Spine, the criteria for a 10 percent rating are forward 
flexion of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.  

The criteria for a 20 percent rating are forward flexion of 
the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
cervical spine not greater than 170 degrees; or, muscle spasm 
or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  

The criteria for a 30 percent rating are forward flexion of 
the cervical spine to 15 degrees or less; or, favorable 
ankylosis of the entire cervical spine.  

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, the criteria for 10 percent 
are incapacitating episodes having a total duration of at 
least one week but less than 2 weeks during the past 12 
months.  The criteria for a 20 percent rating are 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  The 
criteria for a 40 percent rating are incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months.  

An incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  

Facts

In a rating decision in April 1993, the RO granted service 
connection for arthritis of the cervical spine and assigned a 
10 percent rating, effective October 1992.  The current claim 
for increase was filed in June 2003.  

In August 2003, X-rays of the cervical spine were consistent 
with degenerative joint disease. 

On VA examination in September 2003, the Veteran complained 
of daily neck pain. On physical examination, there was full, 
but painful, range of motion.  There were no postural 
abnormalities or fixed deformities.  

In April 2005, the Veteran underwent cervical spine surgery 
by a private physician, which included an anterior cervical 
discectomy at C3-4 with placement of a graft bone, 
discectomies at C4-5 and C5-6 with a vertebral C5 corpectomy, 
placement of an interbody titanium cage and a plate from C3 
to C6.  

On neurological evaluation in October 2005, there was a well-
healed incision with no focal deficits.    

In July 2006, the Veteran was seen in a rheumatology 
consultation for a stiff neck due to a cervical fusion.  On 
physical examination, flexion was to 45 degrees, extension 
was to 20 degrees, right rotation was to 20 degrees and left 
rotation was to 30 degrees, and rotation, right and left, was 
to 10 degrees.  

On VA examination in March 2007, the Veteran complained of 
constant pain.  On physical examination, posture and gait 
were within normal limits.  There was no evidence of 
radiating pain on movement or of muscle spasm and no 
ankylosis of the cervical spine.  Ranges of motion were 
flexion to 22 degrees, extension to 22 degrees, right lateral 
flexion to 24 degrees, left lateral flexion to 18 degrees, 
right rotation to 56 degrees, and left rotation to 72 
degrees.  

The cervical spine function was additionally limited by pain 
and weakness after repetitive use.  There was normal head 
position with symmetry in appearance and in spinal motion 
with normal curvature of the spine.  



Analysis

On VA examination in September 2003, there was full range of 
motion of the cervical spine albeit with complaints of pain.  
And although spinal canal stenosis and disc extrusion were 
noted on MRI, there was no evidence of functional impairment 
other than pain at that time.  There was also no evidence of 
incapacitating episodes or abnormal spinal contour which 
would justify an increased rating. 

While the Veteran did have cervical fusion from C3 to C6 with 
insertion of an interbody cage and plate in April 2005, there 
is no evidence regarding the permanent residuals of that 
procedure prior to July 20, 2006.
 
On July 20, 2006, the Veteran was seen in a rheumatology 
consultation and the ranges of motion were recorded for the 
first time since his cervical fusion.  On examination, he 
exhibited flexion of 45 degrees, but a combined cervical 
range of motion of only 135 degrees, which meets the criteria 
for a 20 percent disability rating under the General Rating 
Formula.  As the Veteran had not exhibited any limitation of 
motion prior to the cervical fusion and the 10 percent 
disability rating was assigned based on pain on motion and X-
ray evidence of arthritis, the limitation of motion 
represented an increase in disability and 20 percent rating 
for cervical spine disability is warranted beginning July 20, 
2006.

As for a disability rating higher than 20 percent since July 
20, 2006, the evidence of record does not support such an 
increase.  On VA examination in March 2007, the Veteran had a 
combined range of motion of 215 degrees, but flexion of only 
22 degrees, which falls within the criteria for a 20 percent 
rating, but is greater than the 15 degrees of flexion for 30 
percent rating.  There was no evidence of muscle spasm or 
abnormal spinal contour, and the Veteran has denied any 
incapacitating episodes.  And there is no evidence of 
ankylosis of the entire cervical spine.  Also the Veteran 
already has a separate rating for each upper extremity for 
neurological manifestations attribute to the cervical spine 
disability and the appeal does not include separate ratings 
for the neurological manifestations. 

Therefore, the Board finds that a rating higher than 20 
percent since July 20, 2006, is not warranted.

Knees

Rating Criteria

Chondromalacia is currently rated under Diagnostic Code 5010 
for traumatic arthritis.  

Under Diagnostic Code 5010, arthritis due to trauma 
substantiated by X-ray findings is rated under Diagnostic 
Code 5003 as degenerative arthritis.  Under Diagnostic Code 
5003, degenerative arthritis established by X-ray findings is 
rated on the basis of limitation of motion under the 
appropriate Diagnostic Codes for the specific joint or joints 
involved.  

When there is some limitation of motion of the specific joint 
that is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent for each such major joint 
affected by limitation of motion is assigned.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion. 


Limitation of motion of the knee is rated under Diagnostic 
Code 5260 (limitation of flexion) and Diagnostic Code 5261 
(limitation of extension).

Under Diagnostic Code 5260, the criterion for a 10 percent 
rating is flexion limited to 45 degrees.  Flexion limited to 
30 degrees is 20 percent disabling. 

Under Diagnostic Code 5261, the criterion for a 10 percent 
rating is extension limited to 10 degrees.  Extension limited 
to 15 degrees is 20 percent disabling.

Normal knee motion is from zero degrees of extension to 140 
degrees of flexion. 38 C.F.R. § 4.71, Plate II.

Another potential applicable Diagnostic Code is Diagnostic 
Code 5257.  Under Diagnostic Code 5257, the criterion for a 
10 percent rating is slight recurrent subluxation or lateral 
instability of the knee.

A separate rating may be assigned for limitation of flexion 
or for limitation of extension or for lateral instability.

Facts

In a rating decision in November 1993, the RO assigned a 10 
percent rating for bilateral knee chondromalacia, effective 
October 1992.  The current claims for increase were filed in 
June 2003. 

In a rating decision in May 2004, the RO assigned a separate 
10 percent rating for each knee, effective June 2003.

In August 2003, X-rays showed moderately advanced 
degenerative changes in each knee. 

On VA examination in September 2003, the Veteran complained 
of knee pain, which precluded running, jumping, and prolonged 
walking, and made climbing stairs more difficult.  On 
physical examination, there was full, painful range of motion 
in each knee without laxity, instability, edema, or effusion.  
X-rays showed minimal to moderate degenerative changes.

In July 2006, the Veteran complained of knee pain.  On 
physical examination he exhibited excellent resisted knee 
flexion and extension bilaterally, although he had pain on 
the left with extension.  The internal ligaments were snug 
and external tibial torque was pain free bilaterally.  In 
supine position, range of motion was from 0 to 130 degrees, 
bilaterally.  There were no effusions in either knee.  



On VA examination in March 2007, the Veteran complained of 
weakness, instability, lack of endurance, and fatigue.  On 
physical examination, posture and gait were within normal 
limits and there were no signs of abnormal weight bearing.  
Range of motion was flexion to 140 degrees and extension to 0 
degrees, bilaterally, with no additional limitations due to 
pain, fatigue, weakness, lack of endurance, or incoordination 
after repetitive use.  Anterior and posterior cruciate 
ligament stability tests, as well medial and lateral 
collateral ligament stability tests, were within normal 
limits bilaterally.  Medial and lateral meniscus tests were 
also within normal limits bilaterally.  

Analysis


Chondromalacia is rated 10 percent in each knee under 
Diagnostic Code 5010 for traumatic arthritis. 

As for limitation of flexion, on VA examination in September 
2003 flexion was to 130 degrees, bilaterally.  On VA 
examination in March 2007, flexion was to 140 degrees, 
bilaterally.  As flexion from 130 to 140 degrees does not 
more nearly approximate or equate to flexion limited to 45 
degrees, considering functional loss under 38 C.F.R. §§ 4.40, 
4.45, and 4.59, the criterion for a separate, 10 percent 
rating for limitation of flexion for either knee under 
Diagnostic Code 5260 has not been met. 

As for limitation of extension, on both VA examinations there 
was full extension. As full extension degrees does not more 
nearly approximate or equate to extension limited to 10 
degrees, considering functional loss under 38 C.F.R. §§ 4.40, 
4.45, and 4.59, the criterion for a separate, 10 percent 
rating for limitation of extension for either knee under 
Diagnostic Code 5261 has not been met. 

As for instability, on both VA examinations, there was no 
instability in either knee.  
As instability is not shown, the criterion for a separate, 10 
percent rating for instability for either knee under 
Diagnostic Code 5257 has not been met.

For the reasons expressed, the preponderance of the evidence 
is against a claim for increase for each knee, and the 
benefit-of-the-doubt standard of proof does not apply.  38 
U.S.C.A. § 5107(b).

Extraschedular Consideration 

Although the Board is precluded by regulation from assigning 
extraschedular ratings under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service.

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional 
disability picture that the available schedular ratings for 
the service-connected disabilities are inadequate.  There 
must be a comparison between the level of severity and 
symptomatology of the service-connected disability with the 
established criteria.

If the criteria reasonably describe the Veteran's disability 
level and symptomatology, then the disability picture is 
contemplated by the Rating Schedule, and the assigned 
schedular ratings are therefore adequate, and no referral is 
required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's 
disability levels and symptomatology, and provide for higher 
ratings for more severe symptoms.  As the disability pictures 
are contemplated by the Rating Schedule, the assigned 
schedular ratings are, therefore, adequate.  Consequently, 
referral for extraschedular consideration is not required 
under 38 C.F.R. § 3.321(b)(1).

                                                                       
(The Order follows on the next page.).





ORDER

A rating higher than 10 percent for a cervical spine 
disability before July 20, 2006 is denied.

A rating of 20 percent for a cervical spine disability is 
granted effective July 20, 2006, subject to the provisions 
governing the award of monetary benefits.

A rating higher than 10 percent for left knee chondromalacia 
is denied.

A rating higher than 10 percent for right knee chondromalacia 
is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


